DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered. 

Response to Amendment
2.	Applicant’s amendment filed on 07/11/2022, has been entered and carefully considered. Claims 9 and 13 are amended. Claims 9-13 are currently pending.

Response to Arguments
3.	Applicant’s arguments, 07/11/2022, pages 5-10, regarding claims 9 and 13 have been fully considered but are not persuasive.  
	Applicant argues (1) with respect to the USC 112(a) rejection to claims 9 and 13, regarding a terminal “receive, from a second base station that interferes with the first base station using a communication scheme in which uplink communication and downlink communication can be changed, a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data”; (2) with respect to the USC 103 rejection to claims 9 and 13 that the combination of Liu, Ang and Ko failed to teach the amended claim limitation “receive, from a second base station that interferes with the first base station using a communication scheme in which uplink communication and downlink communication can be changed”. The examiner respectfully disagrees.
Regarding the first argument, applicant refers to the specification Fig. 16, and argues that “several passages in the originally-filed specification disclose that the DL DMRS is transmitted by the base station of the interfering cell. Accordingly, one of ordinary skill in the art would have acknowledged that the user equipment apparatus receives the DL DMRS because the DL DMRS is a downlink signal.”
Applicant specification [0128-0139, 0144] Fig. 16 illustrates a sequence example in base stations and a user equipment apparatus. At S401, base station of the interfering cell (i.e., second base station) and a base station of the target cell (i.e., first base station) share a resource arrangement pattern for the UL subframe and a resource arrangement pattern for the DL subframe according to any of the arrangement examples 1-3. At S403, the base station of the target cell (first base station) transmits resource for UL DMRS resource to a user equipment based on the UL/DL resource arrangement pattern, in which, the arrangement of UL DMRSs in the target cell, the arrangement of DL DMRSs in the interfering cell, and interference rejection processing are described with reference to FIGS. 6-15 [0079]. At S405, base station of an interfering cell (second base station) transmits a signal using the resource arrangement pattern for the DL subframe to the base station of target cell (first base station). Meanwhile, the user equipment apparatus, having received the control information from the base station of the target cell, transmits a UL DMRS in a UL subframe according to the control information to the base station of the target cell (S407). The base station of the target cell receives the UL DMRS from the user equipment apparatus and receives the signal transmitted in a DL subframe from the base station of the interfering cell. The base station of the target cell rejects interference using any of the suppression rejection processing schemes 1-3 according to the arrangement pattern (S409). Furthermore, [0151] “the base station 200 (first base station) includes the signal reception unit 220 receives a UL DMRS transmitted from the user equipment apparatus 100 and receives a DL signal transmitted from a base station of an interfering cell (second base station). The signal reception unit 220 rejects interference using suppression rejection processing according to the resource arrangement pattern.”
Examiner notes, [0078-0079, 0128-0139, 0151] clearly describe the DL DMRSs in the interference cell and the UL DMRSs in the target cell, as illustrated in Fig. 6A-15, are used for a resource arrangement pattern for an interference rejection processing between the interference cell and the target cell for reducing interference with the adjacent cell. The downlink signal or DL DMRS which transmitted from a base station of an interfering cell, is received by the base station of the target cell (not by the user equipment) as shown in Fig. 16 and describes in [0151]. Nowhere in the specification is there a discussion regarding the user equipment receiving a DL signal or downlink demodulation reference signal from the second base station or the base station of interfering cell as recited in claims 9 and 13. 
Regarding the second argument, the arguments have been considered but are moot in view of a new ground of rejection based on Seo et al., (US 2012/0329400).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 9 and 13, each recites “a terminal, comprising a receiver configured to  receive, from a second base station that interferes with the first base station using a communication scheme in which uplink communication and downlink communication can be changed, a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data”. 
The specification including drawings, does not describe the terminal receives from a second base station a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data. 
Applicant specification [0007-008] applicant’s invention is directed to a demodulation reference signal used for interference rejection processing between a target cell and interfering cell as illustrated in Fig. 16. [0128-0139, 0144] Fig. 16 illustrates a sequence example in base stations and a user equipment apparatus. At S401, base station of the interfering cell (i.e., second base station) and a base station of the target cell (i.e., first base station) share a resource arrangement pattern for the UL subframe and a resource arrangement pattern for the DL subframe according to any of the arrangement examples 1-3. At S403, the base station of the target cell (first base station) transmits resource for UL DMRS resource to a user equipment based on the UL/DL resource arrangement pattern, in which, the arrangement of UL DMRSs in the target cell, the arrangement of DL DMRSs in the interfering cell, and interference rejection processing are described with reference to FIGS. 6-15 [0079]. At S405, base station of an interfering cell (second base station) transmits a signal using the resource arrangement pattern for the DL subframe to the base station of an target cell (first base station). Meanwhile, the user equipment apparatus, having received the control information from the base station of the target cell, transmits a UL DMRS in a UL subframe according to the control information to the base station of the target cell (S407). The base station of the target cell receives the UL DMRS from the user equipment apparatus and receives the signal transmitted in a DL subframe from the base station of the interfering cell. The base station of the target cell rejects interference using any of the suppression rejection processing schemes 1-3 according to the arrangement pattern (S409). Furthermore, [0151] “the base station 200 includes the signal reception unit 220 receives a UL DMRS transmitted from the user equipment apparatus 100 and receives a DL signal transmitted from a base station of an interfering cell. The signal reception unit 220 rejects interference using suppression rejection processing according to the resource arrangement pattern.”
Examiner notes, [0078-0079, 0128-0139, 0151] clearly describe the DL DMRSs in the interference cell and the UL DMRSs in the target cell, as illustrated in Fig. 6A-15, are used for a resource arrangement pattern for an interference rejection processing between the interference cell and the target cell for reducing interference with the adjacent cell. The downlink signal or DL DMRS which transmitted from a base station of an interfering cell, is received by the base station of the target cell (not by the user equipment) as shown in Fig. 16 and [0151]. Nowhere in the specification is there a discussion regarding the user equipment receiving a DL signal or downlink demodulation reference signal from the second base station or the base station of interfering cell as recited in claims 9 and 13. 
Claims 10-12 are also rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2017/0171850), hereinafter Ang, in view of Seo et al., (US 2012/0329400) hereinafter Seo, and further in view of Ko et al. (Pat. Pub No. US 2018/0041316) hereinafter Ko.
Regarding Claim 9, Ang teaches a terminal, comprising: 
a receiver configured to receive from a first base station using a communication scheme in which uplink communication and downlink communication can be changed, control information indicating a resource for an uplink demodulation reference signal arranged in a plurality of symbols at a beginning of a subframe used for transmitting uplink data ([Para. 0115-0116, 0129-0133] Fig. 15 shows an example of a self-contained subframe with DL-centric TDD subframe in which the UE 115-c receives control information including a resources allocation and a reference signal used for transmission of a DMRS signal from the UE 115-c, which may be examples of the corresponding devices described with reference to FIG. 1. [Para. 0082, 0088-0089, 0099] the UL-centric subframes and DL-centric subframes may provide a self-contained TDD subframe structure as the example of Fig. 3, the DL-centric subframe 305 includes a DL portion 315, and a guard period (GP) UL transmission portion 320. Fig. 6 shows a downlink portion 605 of DL-centric subframe 600 may be received at a UE as described with reference to Fig. 1, in which DMRS 640 and 645 (i.e., downlink demodulation reference signal) are arranged at the beginning of the DL-centric subframe used for transmitting downlink data), 
and a transmitter ([Para. 0160-016] Fig. 21, a block diagram of a wireless device 2100 (UE 115) including a transmitter 2115) configured to transmit, to the first base station, the uplink demodulation reference signal according to the control information ([Para. 0133] The UE 115  may process the resource allocation and reference signal. The UE 115 based at least in part on the resource allocation, may transmit a reference signal such as a DMRS to the base station in an uplink portion of the UL-centric subframe), wherein the control information, indicating the resource for the uplink demodulation reference signal arranged in the plurality of the symbols at the beginning of the subframe, is transmitted through radio resource control (RRC) signaling ([Para. 0114, 0123-0124, 0133] The RRC signaling (control information) may be semi-static signaling or dynamic signaling provided to UE including partitioned control information indicating the uplink demodulation reference signal which is arranged in the plurality of the symbols at the beginning of the subframe as shown in Figs. 5, 6, 7.)
Ang does not disclose receive, from a second base station that interferes with the first base station using a communication scheme in which uplink communication and downlink communication can be changed, a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data.
Seo teaches receive, from a second base station that interferes with the first base station using a communication scheme in which uplink communication and downlink communication can be changed, a downlink demodulation reference signal ([Para. 0171, 0185-0187] two base stations interfering with each other, for example, the first base station may be an interfering cell and the second base station may be a victim cell, or the first base station may be a victim cell and the second base station may be an interfering cell. DMRS transmission which are designed for use in a DwPTS in a special subframe in the type 2 radio frame, in which uplink communication and downlink communication can be changed as shown in FIG. 2( b)). As shown in Figs. 20 and 21, the DMRS are arranged at a beginning of a downlink subframe that used for transmitting downlink data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Ang and Seo to improve a data transfer rate and frequency efficiency.
The combination of Liu and Ang does not disclose a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data.
Ko from the same field of endeavor teaches a downlink demodulation reference signal arranged in a single symbol at a beginning of a subframe used for transmitting downlink data ([Para. 0068-0071, 0093] FIG. 6 illustrated a self-contained subframe with a DL data region and a UL data region and a guard period. Where the basic DMRS on the first symbol (in a single symbol) among OFDM symbols commonly used for data transmission in a DL data region used for transmitting downlink data to eliminate inter-cell interference [0039].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Ang, Seo and Ko to improve channel estimation performance for an NR system.

Regarding Claim 10, the combination of Ang and Seo does not disclose wherein in the subframe used for transmitting the downlink data, a resource corresponding to the resource for the uplink demodulation reference signal is muted. 
Ko teaches wherein in the subframe used for transmitting the downlink data, a resource corresponding to the resource for the uplink demodulation reference signal is muted. (i.e., DL data are not transmitted) ([Para. 0068-0070, 0097] Fig. 6, describes in a subframe structure, starting points of a DL data region and a UL data region may differ, where the basic DMRS on the first symbol among OFDM symbols commonly used for data transmission in a DL data region and a UL data region, where the DL data are not transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Ang, Seo and Ko to improve channel estimation performance for an NR system.

Regarding Claim 11, combination of Ang, Seo and Ko, specifically Ang teaches wherein in the plurality of symbols at the beginning of the subframe used for transmitting the uplink data, a resource into which the uplink demodulation reference signal is not multiplexed is muted (i.e., UL data is not transmitted). ([Para. 0092] Fig. 10, shows the uplink portion 1020 of the UL-centric subframe 1000, where at the beginning of the subframe used for transmitting uplink data, a resource 1075 into which the UL DMRS is not multiplexed is muted (i.e., UL data is not transmitted).
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140334400, Chen et al., discloses efficient downlink operation for EIMTA.
US 20160112173, Wang et al., disclose Reference Signal Transmission Method And Apparatus.
US 20170272220, Chen et al., disclose enhanced coordinated multipoint operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413